Citation Nr: 1500063	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a low back disorder (claimed as back disorder).

2.  Entitlement to service connection for a right ankle disorder. 



REPRESENTATION

Veteran represented by:	American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Credible medical evidence links current instability of the right ankle to documented ankle injuries during the Veteran's service as an infantryman in the Marine Corps.


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability (diagnosed as gross instability of the right ankle) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board is granting service connection for a right ankle disability, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, service treatment records reflect that examination of the lower extremities was normal at the Veteran's entry into service and then he subsequently experienced recurrent right ankle strains.  During his separation examination it was noted that the Veteran had "[r]ecurrent [right] ankle strain, unstable" although it was noted that the condition was not currently disabling.  

The Veteran was afforded a VA examination in April 2009.  The examiner diagnosed right ankle sprain with no residual deficit.  The Board notes that X-rays taken in connection with the examination revealed old avulsion fragments beneath the medial malleolus.  The examiner did not explain why the fragments did not represent a residual deficit.  The examiner did opine that the current right ankle condition was not caused by or a result of military service as the separation physical revealed normal lower extremities and did not refer a right ankle condition for further evaluation.  The examiner failed to address the significance of the ankle being unstable at separation as reflected in the separation examination.  Given the lack of explanation regarding the avulsion fragments shown on X-ray and the notation of right ankle instability at the time of separation from service, the Board is affording the April 2009 VA opinion low probative value.  

The Veteran was seen by a private physician in June 2010 for a complaint of recurrent sprain and laxity of the right ankle.  Examination revealed gross instability of the right ankle to varus testing with positive anterior drawer.  The physician diagnosed gross instability of the right ankle and noted that as the Veteran has a "clear-cut history of repetitive injury while in the Marines" he would consider the current right ankle disability to be related to military service.  As this opinion was offered after a consideration of the pertinent evidence and examination of the Veteran, and is supported by a rationale consistent with the medical and lay evidence, the Board is affording it high probative value.  

Given the above, the Board finds that the most probative evidence in this case is the June 2010 opinion offered by the private physician, which links the Veteran's current right ankle disability to his service in the Marine Corps.  As such, service connection is warranted.  


ORDER

Service connection for a right ankle disability (diagnosed as gross instability of the right ankle) is granted.


REMAND

The Veteran contends that his current back disorder is related to his back problems documented during his active duty service.  The Veteran's representative has clarified that the claim is specifically for entitlement to service connection for a lumbar spine disability.  The July 1996 separation examination documents that the Veteran noted he experienced back pain during active duty.  Post-service, the Veteran complained of lumbosacral spine pain.  See December 1999 St. Mary's Medical Center medical record.  In this regard, the Veteran was not afforded a VA examination to ascertain the nature and etiology of any current low back disorder and as such, the Board finds that a VA examination and medical opinion are needed.  Updated treatment records, if any, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any low back disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify all current low back disorders. 

For each diagnosed low back disorder, the examiner is asked to discuss whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to military service.  In rendering this opinion, the examiner is asked to accept as fact that the Veteran experienced back pain in service as documented on his separation examination and report of medical history. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


